Exhibit NEWS RELEASE For More Information Contact: Rodney L. Underdown (913-344-9395) Peggy Landon (913-344-9315) Chief Financial Officer Director of Investor Relations and Corporate Communications Compass Minerals Reports Record Second-Quarter Earnings Net Earnings Improve by $12.5 Million Despite Lower Specialty Fertilizer Demand OVERLAND PARK, Kan. (July 28, 2009) – Compass Minerals (NYSE: CMP) reports the following results of its second-quarter operations: · Net earnings increased to $14.1 million, or $0.42 per diluted share, from $1.6 million, or $0.05 per diluted share, in the second quarter of 2008. · Excluding special items from both years, net earnings were $17.1 million, or $0.51 per diluted share, in the 2009 quarter compared to $4.7 million, or $0.14 per diluted share, in the 2008 quarter.In both years, the company incurred expenses related to redemptions of its highest-cost debt. · Sales were $159.5 million compared to $162.0 million in the prior-year period, while product sales, which exclude shipping and handling costs, were up 2 percent to $119.3 million from $116.7 million in the 2008 quarter.These results were driven by increased salt sales offset by a decline in specialty fertilizer sales volume. · Both of the company’s segments set records for second-quarter earnings as salt segment operating earnings nearly quadrupled over the prior-year quarter and specialty fertilizer operating earnings improved 15 percent. · The bidding process for North American highway deicing contracts for the 2009-2010 winter season is approximately 80 percent complete with average bid prices up approximately 8 percent. “Once again, our results demonstrate the recession-resistant nature of Compass Minerals’ core salt business and the ability of our specialty fertilizer segment to generate year-over-year earnings growth despite the recent volatility in the broad potash industry,” said Angelo Brisimitzakis, Compass Minerals president and CEO.“We believe that the company’s solid fundamentals, our low-cost operating model and the essential nature of our products position Compass Minerals to continue its history of strong performance in spite of the current economic environment.” Compass Minerals Page2of 10 Compass Minerals Financial Results (in millions, except for earnings per share) Three months ended June 30, Six months ended June 30, 2009 2008 2009 2008 Sales $ 159.5 $ 162.0 $ 468.6 $ 542.0 Sales less shipping and handling (product sales) 122.0 119.9 340.1 368.7 Operating earnings 34.8 18.9 129.4 97.0 Operating margin 22% 12% 28% 18% Net earnings 14.1 1.6 75.7 50.7 Net earnings, excluding special items* 17.1 4.7 78.7 53.8 Diluted earnings per share 0.42 0.05 2.27 1.53 Diluted earnings per share, excluding special items* 0.51 0.14 2.36 1.62 EBITDA* 39.5 24.5 145.4 115.2 Adjusted EBITDA* 45.4 29.0 150.2 117.8 *These are non-GAAP financial measures.Reconciliations to GAAP measures of performance are provided in tables following this release. SALT SEGMENT Salt segment sales increased 13 percent over the prior-year quarter driven by pricing improvements and a modest gain in total salt sales volumes.Salt operating earnings were a second-quarter record $19.3 million, and salt operating margins as a percent of salt sales increased by nearly 11 percentage points over the 2008 quarter. Salt Segment Performance (in millions, except for sales volumes and prices per short ton) Three months ended June 30, Six months ended June 30, 2009 2008 2009 2008 Sales $ 118.4 $ 104.9 $ 387.2 $ 434.1 Sales less shipping and handling (product sales) $ 83.2 $ 69.1 $ 263.6 $ 274.0 Operating earnings $ 19.3 $ 4.9 $ 96.7 $ 74.4 Sales volumes (in thousands of tons): Highway deicing 1,225 1,108 4,954 6,246 Consumer and industrial 499 566 1,129 1,328 Total salt 1,724 1,674 6,083 7,574 Average sales price (per ton): Highway deicing $ 37.83 $ 30.98 $ 44.58 $ 42.08 Consumer and industrial $ 144.61 $ 124.61 $ 147.38 $ 128.99 Total salt $ 68.71 $ 62.66 $ 63.66 $ 57.32 Highway deicing sales volumes were up 11 percent as some customers in North America took deicing salt deliveries at prior-season prices and customers in the U.K. began building inventories for the upcoming winter.These off-season highway deicing sales were partially offset by a decline in lower-priced rock salt sales to chemical manufacturers.The resulting shift Compass Minerals Page3of 10 toward higher-value deicing salt combined with year-over-year price improvements generated a 22 percent increase in the average selling price of highway deicing salt. Consumer and industrial sales volumes declined 12 percent compared to the prior-year quarter primarily reflecting the company’s strategy to maximize the value of its production which has led the company to relinquish some lower-value sales.This strategy along with year-over-year price improvements generated a 16 percent increase in average selling prices and significantly contributed to the $14.4 million increase in salt operating earnings compared to the 2008 quarter. “Our customers recognize that salt is largely a non-discretionary purchase because it is essential in its applications and is particularly critical to roadway safety, yet salt costs are usually a small part of our customers’ budgets.The combined low relative cost and essential nature of salt make it highly recession resistant, even in today’s unprecedented economic environment,” said Dr.
